Citation Nr: 1431507	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-16 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from March 1944 to April 1946.  The appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

REMAND

The Board denied this appeal in a September 2011 decision.  The appellant appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2013 Memorandum Decision, the Court vacated the Board's decision and remanded the case to the Board for additional development and to address the applicability of 38 C.F.R. § 3.312(c)(3).  A remand is necessary for VA to conduct the additional development.  

Of record is a Certificate of Death documenting that the Veteran died in August 1988.  The immediate cause of death is listed as stroke due to, or as a consequence of atherosclerosis.  Hypertension is listed under a heading of other significant conditions.  The August 1988 Flower Memorial Hospital summary of his terminal treatment lists intracerebral hemorrhage as the principle diagnosis, and lists long history of alcohol dependency under a heading for other diagnoses.  
In general, VA shall pay dependency and indemnity compensation to a veteran's spouse when such veteran dies from a service-connected disability.  See 38 U.S.C.A. § 1310 (West 2002 & Supp. 2013).  A service-connected disability is one resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

At the time of the Veteran's death, service connection had been established for two disabilities.  A February 1986 rating decision lists the first service-connected disability as depressive neurosis, with anxiety, chronic, moderate with alcoholism, secondary to neurosis and psychophysiological gastrointestinal reaction, evaluated as 50 percent disabling.  This disability had previously been listed as subtotal gastrectomy for duodenal ulcer with psychophysiological gastrointestinal reaction.  The February 1986 rating decision lists the second service-connected disability as organic brain syndrome secondary to alcoholism, evaluated as 10 percent disabling.  A reasonable reading of the Memorandum Decision and the description of his service-connected disabilities is that these disabilities have been deemed to consist of a physical disorder and a mental disorder.  

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2013).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2013).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  

In the Memorandum Decision, the Court found merit in the appellant's arguments that the Board relied on inadequate medical opinions in the September 2011 decision.  Those arguments were that no examiner opined as to whether the Veteran's service-connected mental disorder aggravated his hypertension such that hypertension should be considered a service-connected cause of death and that no medical opinion of record provided sufficient information to permit the Board to apply 38 C.F.R. § 3.312(c).  

Three VA medical opinions were obtained in this case-one by a neurologist in December 2009, one by a psychologist in February 2010, and one by a gastroenterologist in March 2010.  The Court determined that no opinion, including the December 2009 neurologist's opinion, addressed whether the Veteran's hypertension was aggravated by his mental disorder.  It noted that the neurologist explained that he did not have expertise to comment on whether the neurosis with anxiety and psychopathological gastrointestinal reaction was a contributing factor to the Veteran's death.  The Court also determined that the February 2010 psychologist's opinion (that there was no direct causal link between the Veteran's mental health disorders and his stroke) did not amount to an opinion that his mental disorder did not aggravate his hypertension.  

Next, the Court determined that the Board had not sufficiently considered and discussed 38 C.F.R. § 3.312(c) in its analysis.  The Court then determined that the March 2010 VA examiner did not provide a sufficient rationale with regard to his opinion that the gastrointestinal disorder did not cause the Veteran's death.  In this regard, the Court determined that the March 2010 examiner's conclusion that the Veteran's service-connected gastrointestinal disorder, also described as a past duodenal ulcer and partial gastrectomy, could not have caused the stroke did not answer the question as to whether the service-connected condition caused debilitating effects and general impairment of health to an extent that would have rendered the Veteran materially less capable of resisting the effect of the primary cause of death.  
Having made these determinations, the Court concluded that the Board had relied on inadequate medical opinions.  The Court stated that it was necessary to remand the case to the Board for the following reasons:

Accordingly, remand is necessary for the Board (1) to address the applicability of 38 C.F.R. § 3.312(3), to include obtaining a medical opinion that adequately addresses whether the veteran's service-connected gastrointestinal condition caused "debilitating effects and general impairment of health to an extent that would [have] rendered[ed] the [veteran] materially less capable of resisting the effects" of the stroke, or to provide an adequate statement of reasons or bases explaining why such an opinion was unnecessary and (2) to obtain an opinion addressing whether the veteran's hypertension was aggravated by his service-connected depressive neurosis.  

In June 2014, VA received a medical opinion authored by Michael L. Cesta, M.D.  Dr. Cesta opined that the Veteran's alcohol use contributed to his death in two separate ways.  First, there is a direct association between his alcohol use and his stroke.  Second, the effect of his alcohol on his vascular system caused his death.  Additional medical evidence is necessary to address these theories.  

Accordingly, the case is REMANDED for the following action.  (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain medical opinions by an examiner who is an internal medicine physician.  The claims file must be provided to the examiner.  The examiner is asked to review the entire claims file, to include the medical opinion of Dr. Cesta, dated in June 2014.  The examiner must include a complete rationale to support all opinions provided.  The examiner is asked to provide distinct opinions so as to ensure the clarity of the opinions.  The examiner is asked to accomplish the following:

(a)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was worsened beyond its natural progression by his service-connected psychiatric disorder, diagnosed as depressive neurosis.  

(b)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the effects of the Veteran's service-connected gastrointestinal disorders caused debilitating effects and general impairment of health to an extent that would have rendered the Veteran materially less capable of resisting the effect of the primary cause of death, which in this case was stroke due to or the consequence of atherosclerosis, with a significant condition of hypertension.  

(c)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's alcohol use caused his stroke.  

(d)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the underlying pathology leading to the Veteran's stroke was worsened beyond its natural progression by his alcohol use.  

(e)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused by his alcohol use.  

(f)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was worsened beyond its natural progression by his alcohol use.  

2.  Ensure that the opinions provided, including the supporting rationale, are adequate and do so in light of the Board's discussion in the narrative portion of this Remand.  If the opinions are not adequate, take immediate corrective action.  This is to include providing the claims file to another examiner to provide the requested opinion or opinions.  

3.  Then, readjudicate the claim that is the subject of this Remand.  If the benefit sought is not granted, provide the appellant and her attorney with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

